218 F.3d 770 (5th Cir. 2000)
In the Matter of: CONSTANCE P. MERCER, Debtor.AT&T UNIVERSAL CARD SERVICES, Appellantv.CONSTANCE P. MERCER, Appellee
No. 98-60693
UNITED STATES COURT OF APPEALS, FIFTH CIRCUIT.
July 7, 2000

Appeal from the United States District Court for the Southern District of Mississippi; David C. Bramlette, III, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion April 26, 2000, 5 Cir., 2000, 211 F.3d 214)
Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE,  EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, and      DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


*
  Chief Judge King is recused and did not participate in this matter.